Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
2.    Applicants’ arguments and amendments filed on 3/3/2021, have been fully considered but are not persuasive. Therefore, the following action is final.
Any objections and/or rejections made in the previous action, and not repeated below, are hereby withdrawn.

Status of the application
3.	 Claims 1, 2, 4, 5, 7-14, and 21 -27 are pending in this office action. 
Claims 3, 6, and 15-20 have been cancelled.
Claims 1, 2, 4, 5, 7-14, 21-27 have been rejected.

Claim Rejections - 35 USC § 103
4. 	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action.
 (a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person 

5.    The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
a.    Determining the scope and contents of the prior art.
b.    Ascertaining the differences between the prior art and the claims at issue.
c.    Resolving the level of ordinary skill in the pertinent art.
d.    Considering objective evidence present in the application indicating obviousness or nonobviousness.

6.    	Claims 1, 2, 4, 5, 7-14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kobussen et al. USPN 5888131 in view of Matthews et al. USPN 4834999 (hereinafter Matthews et al. ‘999) in view of and further in view of Matthews et al. USPN 4481872 (hereinafter‘872) and further in view of evidence given by NPL cereal vs vegetables.

7.   	Regarding claim 1, Kobussen et al. discloses a method of making sausage with a machine containing at least three elongated concentrically located tubes with the respective passageways (col 1 lines 27-57). Kobussen et al. also discloses that collagen emulsion is passaged onto the surface of the product to make collagen layer (col 1 lines 50-60) which provides hard, stiff, and strength to the ultimate product.


With respect to (i), Matthews et al.’999 discloses that the whole muscle meat body (A) encapsulates the coextruded component B. Matthews et al. ‘999 also discloses that the method is a co-extrusion method where the product comprises a main body A of whole -muscle meat surrounding a central axially extending core B of a stuffing formulation (col 3 lines 20-27) and the stuffing core can withstand the extrusion (col 1 lines 50-55). It is understood that the components A and B are distinct, [one is whole muscle body meat (A) and another is stuffing thick viscous emulsion type (B)] therefore, meet claim limitation of “wherein the first extruded protein-based component and the second extruded are distinct components”. It is known that cereal (Matthews et al. Abstract) also pertain to starch. In addition, it is to be noted that cereals can, in a broader perspective, read on vegetables also as evidenced by NPL cereal vs vegetable” (in Page 1). Therefore, Cereal from Matthew et al. (in Abstract) can also read on the broad claim limitation of vegetable as the source of "secondary protein".
One of ordinary skill in the art before the invention was made would have been motivated to modify Kobussen et al. to include the teaching of Matthews et al.’999
to modify the components (ingredients) at the center passageway and immediately second layer passageway which surrounds the center passageway (col 1 lines 25-57) (as desired) in order to have meat based product with different stuffing composition with various protein sources including vegetable protein of Matthew et al. 

With respect to (ii), Matthews ‘872 discloses that the co-extrusion using coextruder apparatus can be made in such away so that respective outer layer can surround the inner layer of the final product (in claims 1, 2 of Matthews ’872). Therefore, one of ordinary skill in the art can use the teaching of Matthews ‘872 to make “completely encapsulation of the prior extruded component with any kind of material of choice (e.g. second extruded component, collagen, fatty layer etc.) which meets claimed invention.
One of ordinary skill in the art would have been motivated to further modify Kobussen et al. in view of secondary prior arts with the teaching of Matthews ‘872 et al. in order to have the benefit of making specific feature of having ‘core’ component (distinct) surrounded by another layer component which is different from core component in order to achieve desired food product and also it maintains the integrity of each layer by maintaining the characteristics feature of each layers in the final product (e.g. if fatty material or collagen surrounds completely, it inhibits moisture migration).
It is to be noted that claim 1 also recites “wherein a cross-section of the food product varies along a longitudinal axis of the food product such that a first cross-section at a first axial location comprises a section of the first extruded component, but not any of the second extruded component, a second cross-section at a second axial location comprises a section of the first extruded component circumferentially 
Therefore, the claim 1 recites a product that has three cross sections.
As discussed above, Matthew et al. ‘872 discloses fully encapsulated core product. If the product of Matthew et al. (at least in fig 8, 9) is cut with side cross section (at one end), then the first and third cross sections occurring at the ends and the second cross section occurring along the main body between them. Therefore, the three cross-sectioned product is met by Matthew ‘872 et al.

8. 	Regarding claim 2, Kobussen et al. in view of secondary prior arts disclose the claimed invention. It is also to be noted that it is within the skill of one of ordinary skill in the art to optimize the ‘flow rate’ of the extrusion product in a way so that “second extruded component is (will be) absent from the third cross-sections of the food product” as claimed in claim 2. It is also to be noted that Kobussen et al. in view of secondary prior arts disclose the claimed invention except for “wherein the extrusion flow rate of the second extruded component being reduced to zero while the extrusion flow rate of the first extruded component is maintained at a positive value during manufacturing of the food product.”


However, claim 4 additionally recites “such that the inner radius of the second extruder component is non-uniform over an axial length of the food product” which is interpreted as if the product of Matthew et al. ‘872 (at least in fig 8, 9) is cut with side cross section, then 1st one is far end circular casing and the inner radius of the second extruder component will not be exactly uniform shape to read on ‘non-uniform” over an axial length of the food product which will be somewhere located in the middle casing section and 3rd which is opposite and far end (not shown in fig) circular and the center encapsulated core section. It is also to be noted that after cutting with side cross section, the first extruded component and second extruded component will show they are distinct.

10.    Regarding claim 5, considering the reverse order of extruded components, Kobussen et al. in view of secondary prior arts disclose that the stuffing material (i.e. second extruded component) can be placed centrally within the first extruded product (Kobussen et al., Col 1 lines 30-32).

11.    Regarding claim 7, Kobussen et al. discloses a method of making sausage with a machine containing at least three concentrically located tubes with the respective passageways (col 1 lines 27-57). Kobussen et al. also discloses that 
It is to be noted that claim 7 recites, “First collagen gel layer comprises a matrix and first additives” and “second collagen gel layer comprises a second additives”. However, claim is broad and it is interpreted that the first additive and second additive may be identical also. The recitation in claim 7 that the second collagen layer is “distinct” from the first collagen layer does not specify that the second collagen layer have a distinct composition from the first collagen layer. Therefore, the combination of the first and second collagen layers is reasonably broadly interpreted to read on one collagen layer. It is also known that collagen gel is thermo-reversible. Therefore, it is interpreted, as collagen gel is a thermo-reversible matrix as claimed in claim 7.
Kobussen et al. is silent about (i) the claimed components (ingredients) in first extruded and second extruded product as claimed in claim 1 (ii) encapsulated completely.
With respect to (i), Matthews et al. also discloses that the whole muscle meat body (A) encapsulates the coextruded component B. Matthews et al. also discloses that the method is a co-extrusion method where the product comprises a main body A of whole -muscle meat surrounding a central axially extending core B of a stuffing formulation (col 3 lines 20-27) and the stuffing core can withstand the extrusion (col 1 lines 50-55). It is understood that the components A and B are distinct, [one is whole muscle body meat (A) and another is stuffing thick viscous emulsion type (B)] therefore, meet claim limitation of “wherein the first extruded protein-based component and the 
One of ordinary skill in the art before the invention was made would have been motivated to include the teaching of Matthews et al. to modify the components (ingredients) at the center passageway and immediately second layer passageway which surrounds the center passageway (col 1 lines 25-57) in order to have meat based product with different stuffing composition with various protein sources including vegetable protein of Matthew et al. (Matthew et al. Abstract, col 3 lines 1-10) to have nutritionally enriched sausage product.
With respect to (ii), Matthews ‘872 discloses that the co-extrusion using coextruder apparatus can be made in such away so that respective outer layer can surround the inner layer of the final product (in claims 1, 2 of Matthews ’872). Therefore, one of ordinary skill in the art can use the teaching of Matthews ‘872 to make “completely encapsulation of the prior extruded component with any kind of material of choice (e.g. second extruded component, collagen, fatty layer etc.) which meets claimed invention.
One of ordinary skill in the art would have been motivated to modify the coextruder of Matthews et al. ‘999 with the teaching of Matthews ‘872 et al. in order to have the benefit of making specific feature of having ‘core’ component (distinct) surrounded by another layer component which is different from core component in order 
Regarding the claim limitations in relation to cross section, It is to be noted that claim 7 also recites “ wherein a cross-section of the food product varies along a longitudinal axis of the food product such that a first cross-section at a first axial location comprises a circular section of the first extruded component, but not any of the second extruded component, a second cross-section at a second axial location comprises a ringed section of the first extruded component circumferentially surrounding a circular section of the second extruded component, and a third cross-section at a third axial location comprises a circular section of the first extruded component, but not any of the second extruded component”
Matthew et al. ‘872 discloses fully encapsulated core product. If the product of Matthew et al. (at least in fig 8, 9) is cut with side cross section (at one end), then 1st one is far end circular casing and the ringed section will be somewhere located in the middle casing section and 3rd section which is opposite and another far end (not shown in fig) which is circular and the center encapsulated core section. Therefore, the three cross-sectioned product is met by Matthew ‘872 et al.
Therefore, the disclosed teaching by Matthew et al. ‘872 above, meet the claim limitation of “the second axial location being disposed between the first and third axial locations, each of the cross-sections being defined in a plane normal to the longitudinal axis of the food product” as claimed in claim 7.



13.    Regarding claim 9, Kobussen et al. in view of secondary prior arts are silent about “offset position”. However, this limitation is merely a change in shape that is an obvious design choice that provides not function to the final product. It would have been obvious to one of ordinary skill in the art would optimize the pressure of ejection and would to place the nozzle of the extrusion apparatus in away so that the extruded component B can be placed inside as desired choice for desired taste in order to have customers’taste satisfaction as a matter of design choice.

14.    Regarding claim 10, Kobussen et al. in view of secondary prior arts disclose the first extruded component is meat ( Matthew et al. #A is meat) and second extruded component core B includes vegetable origin e.g. cereal, herbs etc. (Matthew et al., Abstract, col 3 lines 1-5).

15.    Regarding claim 11, Kobussen et al. in view of secondary prior arts disclose both vegetable and protein components and A has protein meat only (Matthew et al., col 3 lines 1-25). It is within the knowledge of ordinary skill in the art to select the first extruded component is protein based (meat plus vegetable protein also) component 
Even if the order is reversed from the disclosure by Matthew et al., it is also to be noted that according to MPEP 2144.04, IV C, “Changes in Sequence of Adding Ingredients” “Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959) (Prior art reference disclosing a process of making a laminated sheet wherein a base sheet is first coated with a metallic film and thereafter impregnated with a thermosetting material was held to render prima facie obvious claims directed to a process of making a laminated sheet by reversing the order of the prior art process steps.). See also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious).

16. 	Regarding claim 12, Kobussen et al. discloses a method of making sausage with a machine containing at least three concentrically located tubes with the respective passageways (col 1 lines 27-57). Kobussen et al. also discloses that collagen emulsion is passaged onto the surface of the product to make collagen layer (col 1 lines 50-60) which provides hard, stiff, and strength to the ultimate product.
Kobussen et al. is silent about the (i) components (ingredients) in first extruded and second extruded product and (ii) an additive suspended in the matrix as claimed in claim 12 (iii) encapsulated completely.

It is understood that the components A and B are distinct, [one is whole muscle body meat (A) and another is stuffing thick viscous emulsion type (B)] therefore, meet claim limitation of “wherein the first extruded protein-based component and the second extruded are distinct components”.
One of ordinary skill in the art before the invention was made would have been motivated to include the teaching of Matthews et al. to modify the components (ingredients) at the center passageway and immediately second layer passageway which surrounds the center passageway (col 1 lines 25-57) in order to have meat based product with different stuffing composition with various protein sources including vegetable protein of Matthew et al. (Matthew et al. Abstract, col 3 lines 1-10) to have nutritionally enriched sausage product.
With respect to (ii), Kobussen et al. discloses the collagen layer is extruded (col 1 lines 53-55). One of ordinary skill in the art would include the teaching of Matthews et al. (in Matthews et al. #C; e.g. annular layer C fat additive) to modify Kobussen et al. thin collagen layer ( col 1 lines 38-40) to make collagen gel layer with fat suspended material to serve fat as a nutritional additive to meet claim 12. It is also known that collagen gel is thermo-reversible. Therefore, it is interpreted, as collagen gel is a thermo-reversible matrix, which is a carrier, as claimed in claim 12. One of ordinary 
One of ordinary skill in the art before the invention was made would have been motivated to include the teaching of Matthews et al. to modify the extruded components of Kobussen et al. at the center passageway and immediately second layer passageway which surrounds the center passageway (Kobussen et al. col 1 lines 25-57) in order to have meat based product with different stuffing composition with various protein sources including vegetable protein of Matthew et al. (Matthew et al. Abstract, col 3 lines 1-10) to have nutritionally enriched sausage product.
With respect to (iii), Matthews ‘872 discloses that the co-extrusion using coextruder apparatus can be made in such away so that respective outer layer can surround the inner layer of the final product (in claims 1, 2 of Matthews ’872). Therefore, one of ordinary skill in the art can use the teaching of Matthews ‘872 to make “completely encapsulation of the prior extruded component with any kind of material of choice (e.g. second extruded component, collagen, fatty layer etc.) which meets claimed invention.
One of ordinary skill in the art would have been motivated to modify the coextruder of Matthews et al. ‘999 with the teaching of Matthews ‘872 et al. in order to have the benefit of making specific feature of having ‘core’ component 
Regarding the claim limitations in relation to cross section , It is to be noted that claim 12 also recites “ wherein a cross-section of the food product varies along a longitudinal axis of the food product such that a first cross-section at a first axial location comprises a circular section of the first extruded component, but not any of the second extruded component, a second cross-section at a second axial location comprises a ringed section of the first extruded component circumferentially surrounding a circular section of the second extruded component, and a third cross-section at a third axial location comprises a circular section of the first extruded component, but not any of the second extruded component”
Matthew et al. ‘872 discloses fully encapsulated core product. If the product of Matthew et al. (at least in fig 8, 9) is cut with side cross section (at one end), then 1st one is far end circular casing and the ringed section will be somewhere located in the middle casing section and 3rd section which is opposite and another far end (not shown in fig) which is circular and the center encapsulated core section. Therefore, the three cross-sectioned product is met by Matthew ‘872 et al.
Therefore, the disclosed teaching by Matthew et al. ‘872 above, meet the claim limitation of “the second axial location being disposed between the first and third axial locations, each of the cross-sections being defined in a plane normal to the longitudinal axis of the food product” as claimed in claim 12.

17.    Regarding claim 13, Kobussen et al. in view of secondary prior arts disclose that the stuffing material (i.e. second extruded component) can be placed centrally within the first extruded product (Col 1 lines 30-32).

18.    Regarding claim 14, Kobussen et al. in view of secondary prior arts are silent about “offset position”. However, it is to be noted that this limitation is merely a change in shape that is an obvious design choice that provides not function to the final product.
It would have been obvious to One of ordinary skill in the art would optimize the pressure of ejection and would to place the nozzle of the extrusion apparatus in a way so that the extruded component B can be placed inside as desired choice for desired taste in order to have customers’ taste satisfactions a matter of design choice.

19.    Claims 21-22, 25-27 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kobussen et al. USPN 5888131 in view of Matthews et al. USPN 4834999 in view of and further in view of Matthews et al. USPN 4481872 (hereinafter ‘872) as applied to claims 1 and 4 and further in view of Dungen et al. (WO 00/44233).

20. 	Regarding claims 21,22, the claim limitation of claim 21 is interpreted as extrusion method provides segments of second extruded components having 
Kobussen et al. in view of secondary prior arts are silent about the method step of making discrete segments of desired axially extended length and separation of the segments from each other to make an individual encapsulated extruded product.
Dungen et al. discloses the method of manufacturing co-extruded food product e.g. sausage, and the method of separating the string product into separate units by using ‘crimper wheel’ arranged along with the co-extrusion apparatus (in Abstract, in claims and page 3 lines 15-20 e.g. separating device).
It is also to be noted that, it is within the skill of one of ordinary skill in the art to select the length of the “axially extending segments” of the second extruded component to be detached with complete encapsulation by the first extruded component during coextrusion process.
One of ordinary skill in the art would have been motivated to modify further Kobussen et al. in view of secondary prior arts to include the teaching of Dungen et al. to incorporate ‘crimper wheel’ arranged along with the co-extrusion apparatus (in Abstract, in claims and page 3 lines 15-20 e.g. separating device) in order to make discrete segments of desired axially extended length and separation of the segments from each other to make an individual encapsulated extruded product.


21.    Regarding claim 25, claim 25 depends on claim 4. Therefore, it is representing the segmentation of the food product remains identical method as claimed for claims 21-23. 

22.    Regarding claim 26, it is within the skill of one of ordinary skill in the art to select the choices of the food component which will encapsulate and which one to be encapsulated in order to make the desired product. It is also to be noted that the claim limitation addressed above for claims 21 -23 and is applicable for claim 26.
Claim 26 is also product-by-process claim.
Therefore, it is to be noted that, in this case, the courts have held that when the prior art factor appears to differ from the claimed factor only in the method of obtaining the factor, the burden of persuasion was on applicant to show that the claimed product exhibited unexpected properties compared with that of the prior art. The courts further noted, “No objective evidence has been provided establishing that no method was known to those skilled in this field whereby the claimed material might have been synthesized.” 10 USPQ2d at 1926. The courts also held that “even though product-by process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted). Lastly the courts have held that when the prior art discloses a product which reasonably appears to be either identical with or only 

23.	 Regarding claim 27 it is to be noted that and as discussed in claim 1, Matthew et al. ‘872 further discloses fully encapsulated core product. If the product of Matthew et al. (at least in fig 8, 9) is cut with side cross section (at one end), then 1st one is far end circular casing and the ringed section will be somewhere located in the middle casing section and 3rd which is opposite and another far end (not shown in fig) which is circular and the center encapsulated core section. Therefore, the three cross-sectioned product is met by Matthew ‘872 et al. It is understood that the core with the meat A (col 2 lines 56-58 and Fig 8) is non-hollow to meet claim 27.


.

24.    Claims 23, 24 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kobussen et al. USPN 5888131 in view of Matthews et al. USPN 4834999 (hereinafter Matthews et al. ‘999) in view of and further in view of Matthews et al. USPN 4481872 (hereinafter‘872) as applied to claim 1 and further in view of O’Connell P et al. USPN 4544560 (additionally) in view of Eastman et al. US 2006/0286279 and (additionally), further in view of Visser et al. US 2009/0061051.

25.    Regarding claim 23, Kobussen et al. and secondary prior arts of record do not disclose the claim limitations of “an extruded strand” and “an alternating series of first and second segments” and “wherein the first and second segments.......extruded
component” as claimed in claim 23.
O’Connell P et al. discloses that structured meat composition which comprises fat component and meat component can be extruded in the form of plural strands (col 5 lines 25-35) to make an elongated ribbon with plurality of strands white component is marbled throughout the main red body (col 5 lines 25-38).

(Alternatively), (Additionally), Eastman et al. discloses that extruder can be used with different types of die orifice including strands shape in order to have desired shape of the extruded product ([0032]). Therefore, each extruded component will have the desired shape of a strand.
Therefore, one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify encapsulated core meat protein product of Kobussen et al. by including the teaching of Eastman et al. to in order to have desired strand shape of the extruded product ([0032]). Therefore, each extruded component will have the desired shape of a strand.
In order to make collagen layer an extruded strand, additionally, Visser et al. is used as secondary prior art.
(Additionally), in order to make collagen layer as an extruded strand, Visser et al. discloses that collagen gel protein containing outer layer encapsulating the inner core containing ground meat can be made by applying brine immediately after the collagen is extruded from the apparatus ([0014]).
Therefore, one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify collagen layer encapsulated



26. 	Regarding claim 24, claim 24 depends on claim 23. Therefore, the combined teaching of extruded food product in the form of strands as taught by combinations of prior arts of record used to address claim 23, would result in the claimed arrangement of “wherein the first axial location is located along one of the first segments, the second axial location is located along one of the second segments, and the third axial location is located along one of the first segments” as claimed in claim 24.

Response to arguments
27.	Applicants argued on page 10 that “As can be seen, the figures of Matthews-872 show a product with a continuous, uniform cross section. Matthews-872 does not describe that the cross section of the food product varies along the longitudinal length of the product. Therefore, cross sections cut at any position along the product of Matthews-872 would have the cross section as shown in FIG. 9 above. The structure of the cross sections recited in claim 1 is not taught, suggested or otherwise disclosed by Matthews-872”.
In response, it is to be noted that Matthews-872 was used as secondary prior art to address “encapsulated completely”. 
One of ordinary skill in the art would have been motivated to further modify Kobussen et al. in view of secondary prior arts with the teaching of Matthews ‘872 et al. in order to have the benefit of making specific feature of having ‘core’ 
Therefore, the disclosed teaching by Matthew et al. ‘872 above, meet the claim limitation of “the second axial location being disposed between the first and third axial locations, each of the cross-sections being defined in a plane normal to the longitudinal axis of the food product”
It is also to be noted that and as discussed above to address claim 7 in the office action that Matthew et al. ‘872 discloses fully encapsulated core product. If the product of Matthew et al. ‘872 (at least in fig 8, 9) is cut with side cross section (at one end), then 1st one is far end circular casing and the ringed section will be somewhere located in the middle casing section and 3rd section which is opposite and another far end (not shown in fig) which is circular and the center encapsulated core section. Therefore, the three cross-sectioned product is met by Matthew ‘872 et al.
In addition, it was also mentioned in the last office action (while addressing claim 4 on page 7, office action) that “If the product of Matthew et al. ‘872 (at least in fig 8, 9) is cut with side cross section, then 1st one is far end circular casing and the inner radius of the second extruder component will not be exactly uniform shape to read on ‘non-uniform” over an axial length of the food product which will be somewhere located in the middle casing section and 3rd which is opposite and far end (not shown in fig) circular and the center encapsulated core section. It is also to be noted that after cutting with 
	
28.	Applicants argued in remarks section, on page 10 that “Kobussen and Matthews-999 also describe food products with continuous, uniform cross-sections and not the arrangement and structure as recited in claim 1. Matthews-999 specifically teaches the desirability of a continuous inner core of a stuffing formulation. Claim 1 of Matthews-999 recites “wherein a continuous stuffing core is coextruded through the inner body.” Matthews-999 also states that the food product “is able to maintain its extruded form and be retained during freezing, thawing and cooking to the plate so that slices of the meat product, though quite thin, retain a stuffing core.” (Matthews-999, col. 4, 11. 1-4). Matthews-999 additionally states “contrary to expectations, that it is possible to coextrude a coherent stuffing core of sufficiently even cross-section through the main whole-muscle body...” (Matthews-999, col. 2, 11. 50-56). Thus, each of the cited references describes a product with a continuous, uniform (i.e., “sufficiently even”) cross section and even states that such a continuous, uniform cross section is desirable”.
In response, it is to be noted that primary prior art by Kobussen et al. teaches a method of making sausage with a machine containing at least three elongated concentrically located tubes with the respective passageways (col 1 lines 27-57). Kobussen et al. also discloses that collagen emulsion is passaged onto the surface of the product to make collagen layer (col 1 lines 50-60) which provides hard, stiff, and strength to the ultimate product.

Therefore, Kobussen was modified to include the teaching of Matthew -999 to incorporate the respective ingredients in the core and surroundings in order to have desired stuffing containing nutritionally enriched sausage product ( Maatthew-999 in Abstract and col 3 lines 1-10) and discussed in the office action above. 
As discussed in the office action above to address claim 9, that the limitation is merely a change in shape that is an obvious design choice that provides not function to the final product. It would have been obvious to one of ordinary skill in the art would optimize the pressure of ejection and would to place the nozzle of the extrusion apparatus in away so that the extruded component B can be placed inside as desired choice for desired taste in order to have customers’ taste satisfaction as a matter of design choice.

29.	Applicants argued that “The Office Action fails to demonstrate that the combination of Kobussen et al., Matthews-999 and Matthews-872 teach a food product with the structure as described in claim 1. As stated in claim 1, the food product includes a “first cross-section at a first axial location comprises a section of the first extruded component, but not any of the second extruded component” (see first cross-section at first axial location indicated by number “1”.
In response, examiner does not agree. The reason is, and as discussed above, the difference between the claimed invention and the disclosed prior arts of record is 

Therefore, the rejection is maintained and made as final. 

Conclusion
30.	Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning the communication or earlier communications from the examiner should be directed to Bhaskar Mukhopadhyay whose telephone number is (571)-270-1139.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.

/BHASKAR MUKHOPADHYAY/
Examiner, Art Unit 1792                  

/DONALD R SPAMER/Primary Examiner, Art Unit 1799